Citation Nr: 0315470	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee pain.

2.  Entitlement to service connection for left knee pain.

3.  Entitlement to service connection for bilateral shoulder 
pain.

4.  Entitlement to service connection for bilateral ankle 
pain.

5.  Entitlement to service connection for residuals of a low 
back injury.

6.  Entitlement to service connection for residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975, with service in the Army National Guard from May 
1982 to August 1988.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2001, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, for additional actions.  
Following the RO's attempts to complete the requested 
procedural and evidentiary development, the case was returned 
to the Board for further review.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in May 2001 so that additional development actions 
could be accomplished, including obtaining information from 
the veteran as to his medical care providers, securing 
service medical records involving his Army National Guard 
service, and affording him a VA medical examination.  The 
representative correctly notes, however, that the VA examiner 
failed to describe the presence or absence of existing 
disability of the veteran's shoulders or ankles.  Further, 
the Board finds that the examiner did not utilize the 
applicable standard of proof cited in the remand in 
describing the relationship between any cervical, lumbar 
and/or knee disorders and his military service, to include 
any disorder due to in-service parachute jumps.  

Additionally, in August 2002, the RO made a request to the 
National Personnel Records Center (NPRC) in an effort to 
obtain the veteran's service records involving his period of 
service in the Army National Guard.  The NPRC's response was 
that there were no records at NPRC pertaining to the 
veteran's service in the National Guard.  Under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), however, efforts must continue to be made to obtain 
records held by a Federal agency or department until it is 
determined that the records sought do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § (c)(2) (2002).  In this instance, but a single 
request for the National Guard records is indicated and no 
secondary sources, such as the Army National Guard of South 
Carolina, are shown to have been contacted in an effort to 
determine the whereabouts of the records in question.  
Further actions by the RO in this regard are necessary for 
compliance with the VCAA.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should undertake further 
efforts to locate the veteran's service 
medical and personnel records pertaining 
to his period of service in the Army 
National Guard of South Carolina from May 
1982 to August 1988.  Contact with direct 
and secondary sources, including the Army 
National Guard of South Carolina, may be 
necessary in order to determine the 
location(s) to which such records were 
transferred, if at all, following the 
veteran's discharge in August 1988.  Once 
obtained such records must be made a part 
of the claims folder.  In the event that 
repeated efforts to obtain the records 
are not met with success, the RO must 
notify the veteran of that fact and 
afford him an opportunity to respond and 
secure the records himself.  

2.  Thereafter, the claims file should be 
returned to John W. Cory, M.D., at the 
Dorn VA Medical Center who conducted the 
August and December 2002 examinations.  
The claims file in its entirety, to 
include a complete copy of this REMAND, 
must be made available to Dr. Cory.  His 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  Following his review of 
the claims folder and his prior reports, 
Dr. Cory must opine whether, it is at 
least as likely as not that any current 
knee, shoulder, ankle, low back, or 
cervical disorder had its onset during 
the appellant's period of active duty 
from November 1972 to August 1975, to 
include in-service parachute jumps?  Dr. 
Cory must use the italicized language in 
responding.  

Dr. Cory must also opine whether 
arthritis of cervical spine, shoulders, 
lumbar spine, knees, and/or ankles was 
present during the year following his 
discharge from service in August 1975.  
If so, by what means was any arthritis 
manifested?

3.  If Dr. Cory is not available, the 
veteran should be afforded a VA medical 
examination by a specialist in 
orthopedics for the purpose of 
determining the nature and etiology of 
any knee, shoulder, ankle, low back, 
and/or cervical disorder.  The claims 
file in its entirety, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran.  The 
report of examination should reflect 
consideration of the veteran's documented 
medical history and assertions.  The 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation of both 
knees, both shoulders, both ankles, as 
well as the lumbar  and cervical spine.  
All diagnostic testing necessary to 
determine the full extent of any 
disability present must be undertaken.  
All applicable diagnoses must be fully 
set forth.  

The examining orthopedist must opine, 
with a full, supporting rationale, 
whether it is at least as likely as not 
that any current knee, shoulder, ankle, 
low back, or cervical disorder had its 
onset during the veteran's period of 
active duty from November 1972 to August 
1975, to include in-service parachute 
jumps?  Use of the italicized language 
cited in responding is required.  The 
orthopedist must also opine whether 
arthritis of either knee, shoulder, or 
ankle, or the lumbar or cervical spine, 
was present during the one-year period 
following his discharge from service in 
August 1975.  If so, by what means was 
any arthritis manifested?

4.  To help avoid further remands, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  

5.  After completion of the foregoing, 
the RO should review all of the evidence, 
and readjudicate the veteran's claims of 
based on the all of the evidence on file 
and all governing legal authority 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  If any benefit sought 
on appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




